DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 09/30/2021 in which claims 1-2 are currently amended while claims 12-22 have been previously withdrawn. By this amendment, 1-11, and 23 are still pending in the application.
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 12-22 directed to an invention non-elected without traverse.  Accordingly, claims 12-22 have been canceled.
Allowable Subject Matter
Claims 1-11, and 23 (renumbered 1-12) are allowed over the prior art of record.
Regarding claim 1, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “a powered augmentation device comprising among other patentable features, a load; a battery configured to supply power to the load; a supercapacitor; an electrical circuit connecting the battery, the supercapacitor, and the load, wherein the electrical circuit is configurable in at least: a first configuration in which the battery and the supercapacitor jointly supply power to the load during a repeating phase of a gait cycle of the powered augmentation device
Claims 2-11, and 23 depend either directly or indirectly from claim 1 and therefore are allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,143,003 to Baarman et al., (Baarman) discloses the general state of the art regarding a wireless charging system.
Bédard et al., (Bédard) USPAT 7,230,352 discloses the general state of the art regarding a compact power supply.
USPAT 10,980,698 to Goffer et al., (Goffer) discloses the general state of the art regarding an apparatus and systems for controlled collapse of an exoskeleton.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 2, 2021